NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 17-1884
                                     _____________

                                   DONNA TURKOS,
                                          Appellant

                                             v.

                                 DUPONT BOROUGH;
                                JASON KWIATKOWSKI;
                                  JOHN SARANCHUK
                                    ______________

               APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                 (No. 3-14-cv-02243)
                       District Judge: Hon. James M. Munley
                                  ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 23, 2017
                                  ______________

           Before: GREENAWAY, JR., NYGAARD, and FISHER, Circuit Judges.

                             (Opinion Filed: January 9, 2018)
                                    ______________

                                        OPINION *
                                     ______________

GREENAWAY, JR., Circuit Judge.



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       In this case involving claims of First Amendment retaliation brought under 42

U.S.C. § 1983 and state law claims of malicious prosecution and abuse of power, Donna

Turkos appeals from the District Court’s order granting summary judgment on all counts

in favor of Appellees Dupont Borough, Jason Kwiatkowski, and John Saranchuk.

Because we agree with the District Court that probable cause existed to file criminal

charges against Turkos, and that Turkos failed to present evidence showing a perversion

of the prosecutorial process after its initiation, we will affirm.

                                     I. BACKGROUND

       On May 17, 2013 Donna Turkos spoke on the phone with Dupont Borough Police

Officer Jason Kwiatkowski. During that phone call, Turkos alleged that her ex-husband,

David Turkos, a former Dupont Borough Police Officer himself, had been harassing her

and her children. She contacted Kwiatkowski seeking enforcement of a Protection from

Abuse Order (“PFA”). Donna had previously obtained two PFAs against David: one in

2008, and another in 2011. The 2011 PFA had expired in 2012, but Donna stated to

Kwiatkowski that the 2008 order had been extended and remained in effect.

       A month later, however, no PFA had been enforced against David Turkos.

Instead, Kwiatkowski had charged Donna Turkos with three crimes: 1) Tampering with

public records or information, in violation of 18 Pa. Cons. Stat. § 4911(a)(2); 2) False

reports to law enforcement authorities, in violation of 18 Pa. Cons. Stat. § 4906(a); and 3)




                                               2
Unsworn falsification to authorities, in violation of 18 Pa. Const. Stat. § 4904(a)(1). 1

       In an Affidavit of Probable Cause submitted in support of the charges,

Kwiatkowski averred that, after speaking with Donna Turkos on the phone on May 17, he

met with her in person at the Dupont Police Department that afternoon. During their

meeting, she provided a court document showing that her 2008 PFA remained active

through June 7, 2014. Kwiatkowski also took a written statement from Turkos about her

ex-husband’s alleged harassment.

       The Affidavit further stated that, after Turkos left, Kwiatkowski called the

Luzerne County 911 Center to check the status of her PFA. The Center’s policy is to

check the statewide registry of protection orders, which the Pennsylvania State Police is

required by law to maintain and make available to law enforcement throughout

Pennsylvania. 23 Pa. Cons. Stat. § 6105(e). When Kwiatkowski called, the Center

informed him that no PFA was currently in effect against David Turkos. Dupont

Borough Police Officer Charles Yarick then called the Luzerne County Sheriff’s

Department to check the status of the PFA. The Sheriff’s Department similarly

responded that there were no records of an active PFA.

       According to Kwiatkowski’s Affidavit, Dupont Borough Police Sergeant John

Saranchuk spoke with David Turkos at the Dupont police station a few days later. At that

meeting, David provided Saranchuk with court documents that showed there was no


       1
         The approval of the Luzerne County District Attorney’s Office was not required
for any of the charges Kwiatkwoski initiated.
                                              3
active PFA against him. Saranchuk then repeated the steps Kwiatkowski and Yarick had

taken on May 17: he contacted both the Luzerne County 911 Center and the Luzerne

County Sherriff’s Department. Both again confirmed that no PFA was in effect.

      In a later deposition, Kwiatkowski stated that he also obtained records from the

Luzerne County Prothonotary’s Office and the Luzerne County PFA Office as part of his

investigation. The PFA Office provided an order indicating that the 2008 PFA had been

extended to June 7, 2014. But based on additional documents obtained from the

Prothonotary, Kwiatkowski determined that the order extending the PFA had

subsequently been vacated, and that the PFA had expired.

      After filing the charges against Donna Turkos, however, Kwiatkowski met with

Jenny Roberts from the Luzerne County District Attorney’s Office, who informed him

that she had learned from the PFA Office that a PFA was currently in effect. In response,

Kwiatkowski provided Roberts with the documents he had obtained from the

Prothonotary, which she agreed showed that there in fact was no currently active PFA.

Roberts explained, though, that the conflicting evidence would make it difficult to show

that Turkos had intentionally committed the crimes with which she had been charged.

And indeed, following a preliminary hearing, the Magisterial District Court in Luzerne

Country dismissed all charges, finding there was insufficient evidence to proceed.

      Turkos then filed this lawsuit, alleging that the charges were brought in retaliation

for her making accusations against her ex-husband, a former Dupont Borough Police

Officer. Her amended complaint asserts four claims: 1) First Amendment retaliation
                                            4
against Saranchuk and Kwiatkowski, under 42 U.S.C. § 1983; 2) Pennsylvania common

law malicious prosecution against Saranchuk and Kwiatkowski; 3) First Amendment

retaliation against the Dupont Borough, under 42 U.S.C. § 1983; and 4) Pennsylvania

common law abuse of process, against Saranchuk and Kwiatkowski.

       Following discovery, Turkos moved for partial summary judgment with respect to

the First Amendment retaliation and malicious prosecution claims against Kwiatkowski

only. Kwiatkowski, Saranchuk, and Dupont Borough, meanwhile, filed motions for

summary judgment on all counts. The District Court subsequently denied Turkos’s

motion, granted the three Defendants’ motions, and entered judgment in favor of the

Defendants. Turkos now appeals that decision.

                  II. JURISDICTION & STANDARD OF REVIEW

       The District Court had jurisdiction over Turkos’s § 1983 claims under 28 U.S.C.

§ 1331 and her state law claims pursuant to 28 U.S.C. § 1367. We have jurisdiction

under 28 U.S.C. § 1291 to review the final decision of the District Court with respect to

all claims.

       We exercise plenary review of a district court’s grant of summary judgment.

Goldenstein v. Repossessors Inc., 815 F.3d 142, 146 (3d Cir. 2016). We will affirm “if

the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). 2 During our review, we


       2
       The District Court cited an outdated version of Rule 56, under which summary
judgment was appropriate “if the pleadings, depositions, answers to interrogatories, and
                                             5
view “the facts in the light most favorable to the nonmoving party and draw all inferences

in that party’s favor.” Burns v. Pa. Dep’t of Corr., 642 F.3d 163, 170 (3d Cir. 2011)

(quoting Armbruster v. Unisys Corp., 32 F.3d 768, 777 (3d Cir. 1994)). However, the

nonmoving party cannot avoid summary judgment by presenting nothing more than

“[u]nsupported assertions, conclusory allegations, or mere suspicions.” Betts v. New

Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010).

                                    III. DISCUSSION

       Turkos argues that the District Court erred in granting summary judgment against

her on all four claims in her amended complaint. We will address each claim in turn.

A. Count One: First Amendment Retaliation against Saranchuk and Kwiatkowski

       To prevail on a claim of First Amendment retaliation, a plaintiff must show “(1)

constitutionally protected conduct, (2) retaliatory action sufficient to deter a person of

ordinary firmness from exercising his constitutional rights, and (3) a causal link between

the constitutionally protected conduct and the retaliatory action.” Thomas v.

Independence Twp., 463 F.3d 285, 296 (3d Cir. 2006). For a claim of retaliatory

prosecution, the plaintiff must prove a fourth element as well: the absence of probable

cause for the underlying criminal charges. Hartman v. Moore, 547 U.S. 250, 265–66

(2006); see also Miller v. Mitchell, 598 F.3d 139, 154 (3d Cir. 2010) (plaintiffs must



admissions on file, together with the affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is entitled to judgment as a matter of
law.” App. 3; Fed R. Civ. P. 56(c) (amended 2007). This error, however, does not
impact the outcome in this case.
                                              6
show absence of probable cause even in cases where the same individual acted as both

investigator and prosecutor).

       Probable cause exists if there is a “fair probability” that the person committed the

crime at issue. Dempsey v. Bucknell Univ., 834 F.3d 457, 467 (3d Cir. 2016). Put

differently, probable cause is present “when the facts and circumstances within the

arresting officer’s knowledge are sufficient in themselves to warrant a reasonable person

to believe that an offense has been or is being committed by the person to be arrested.”

Orsatti v. N.J. State Police, 71 F.3d 480, 483 (3d Cir. 1995). Importantly, “the standard

does not require that officers correctly resolve conflicting evidence or that their

determinations of credibility . . . were, in retrospect, accurate.” Wright v. City of Phila.,

409 F.3d 595, 603 (3d Cir. 2005). Thus, probable cause is “[f]ar from demanding proof

of guilt beyond a reasonable doubt.” Dempsey, 834 F.3d at 467.

       In § 1983 cases, probable cause is generally a question left for the jury, but courts

may conclude that probable cause existed as a matter of law if “the evidence, viewed

most favorably to [the nonmoving party], reasonably would not support a contrary factual

finding.” Id. (alteration in original) (quoting Sherwood v. Mulvihill, 113 F.3d 396, 401

(3d Cir. 1997)).

       This is a case where probable cause existed as a matter of law. The Dupont Police

collected substantial evidence indicating that no PFA was in effect. Kwiatkowski’s

Affidavit of Probable Cause makes clear that he and Saranchuk each used the Luzerne

County 911 Center to check the status of Turkos’s PFA with the Pennsylvania statewide
                                              7
registry, which is the Dupont Police’s authoritative source for such information. Both

times, the Center reported that the registry indicated no records of an active PFA against

David Turkos. The Luzerne County Sheriff’s Office twice confirmed that there was no

active PFA. Saranchuk also met with David Turkos, who produced court documents

showing there was no PFA currently in effect against him. And Kwiatkowski later

testified that he obtained additional documents from the Prothonotary’s office, which he

understood to show that the PFA had expired.

       Only two documents contradicted all of this evidence indicating that there was no

PFA in effect: one provided by Donna Turkos, and another by the PFA Office. But

Kwiatkowski determined that the other evidence, collected from what he believed to be

more credible sources, showed those documents were invalid.

       These facts that were within Kwiatkowski and Saranchuk’s knowledge were

sufficient to lead a reasonable person to believe that Donna Turkos had committed the

crimes at issue when she presented Kwiatkowski with invalid PFA documentation and

sought enforcement of what was, as best as Kwiatkowski and Saranchuk could tell, an

expired PFA. Indeed, armed with the same information, a reasonable person could have

concluded that Turkos had tampered with public records in violation of Pennsylvania law

by “mak[ing], present[ing] or us[ing] [a] record, document or thing knowing it to be

false,” 18 Pa. Cons. Stat. § 4911(a)(2). Similarly, one could have concluded that Turkos

had made false reports to law enforcement authorities by “knowingly giv[ing] false

information to [a] law enforcement officer with intent to implicate another,” Id.
                                             8
§ 4906(a). And one could have determined that Turkos had committed an unsworn

falsification to authorities by making a “written false statement which [s]he d[id] not

believe to be true,” Id. § 4904(a)(1).

       In arguing that summary judgment is inappropriate, Turkos makes a significant

effort to prove that the 2008 PFA was in fact in effect when she made her statement to

Kwiatkowski. This effort, while compelling, misses the point. The focus of the probable

cause inquiry is the information available to Kwiatkowski and Saranchuk at the time the

charges were filed, not whether, in retrospect, the PFA was actually valid in May 2013.

Thus, although Turkos may establish disputes of fact regarding whether the PFA

remained in effect, those factual issues are not material to the question of whether

probable cause existed. 3

       Turkos also stresses that, when the charges were initiated, Kwiatkowski possessed

documents that indicated the PFA remained active. This argument does get at the crux of

the issue. However, the mere existence of conflicting evidence does not preclude a

finding of probable cause on summary judgment. See, e.g., Dempsey, 834 F.3d at 468

(“[T]he probable cause standard by definition allows for the existence of conflicting,

even irreconcilable, evidence,” and “the summary judgment standard must tolerate

conflicting evidence to the extent it is permitted by the probable cause standard.”).



       3
        The facts surrounding whether the 2008 PFA remained in effect in May 2013 are
extensive. For the reasons explained above, however, we need not answer that question
to determine whether probable cause existed, and we therefore decline to do so.
                                             9
Moreover, we need not conclude that the ultimate decision to prosecute was prudent

under the circumstances in order to find that probable cause existed. Here, the conflicting

evidence that Turkos identifies simply is not of sufficient weight to make Kwiatkowski’s

decision to charge unreasonable. Kwiatkowski determined, based on all of the evidence

before him, that the PFA had originally been extended to June 7, 2014, but that the

extension order had subsequently been vacated, and that the PFA had expired.

Regardless of whether the determination was in the end correct, it was reasonable in light

of Kwiatkowski’s knowledge at the time. See Wright, 409 F.3d at 603 (“Although [the

police officers] may have made a mistake, their belief was not unreasonable in light of

the information the officers possessed at the time.”).

       Turkos has not presented evidence that credibly casts doubt on the truthfulness of

the facts stated in Kwiatkowski’s Affidavit of Probable Cause. 4 And she has not

produced sufficient conflicting evidence to call into question the reasonableness of the

charging decision based on the information within Kwiatkowski’s and Saranchuk’s

knowledge at the time the decision was made. Accordingly, with regard to probable

cause, Turkos has failed to establish a genuine dispute as to any material fact. Summary

judgment in favor of Kwiatkowski and Saranchuk is therefore appropriate on Count




       4
        Turkos asserts that Kwiatkowski lied in his Affidavit of Probable Cause, but this
conclusory allegation is not supported by evidence and is thus insufficient to avoid
summary judgment. See, e.g., Betts, 621 F.3d at 252.
                                             10
One. 5

B. Count Two: Malicious Prosecution against Kwiatkowski and Saranchuk

         Like claims of First Amendment retaliatory prosecution, claims of malicious

prosecution under Pennsylvania law require plaintiffs to prove an absence of probable

cause for the underlying criminal charges. Kelley v. Gen. Teamsters, Cheauffers and

Helpers, Local Union 249, 544 A.2d 940, 941 (Pa. 1988). 6 As explained above, probable

cause existed in this case as a matter of law. Kwiatkowski and Saranchuk are thus

entitled to summary judgment on Count Two.

C. Count Three: First Amendment Retaliation against Dupont Borough

         In determining whether a municipality can be held liable under § 1983, courts


         5
          Turkos stresses that she has offered evidence regarding Kwiatkowski and
Saranchuk’s alleged motive to retaliate against her. However, “action colored by some
degree of bad motive does not amount to a constitutional tort if that action would have
been taken anyway.” Hartman, 547 U.S. at 260. Plaintiffs bringing First Amendment
retaliatory prosecution claims must therefore also show the absence of probable cause.
See id. at 265; Miller, 598 F.3d at 154.
        Furthermore, to the extent that our precedent permits particularly strong evidence
of retaliatory motive to negate the existence of probable cause in cases where the same
government official acts as both the investigator and prosecutor, the evidence Turkos
offers here is insufficient. Importantly, it is undisputed that Kwiatkowski, the person
who ultimately made the decision to charge, did not become a Dupont Borough Police
Officer until after David Turkos’s departure from the Department. It is similarly
undisputed that Kwiatkowski had never met David Turkos at the time he initiated the
charges. Taking into account these facts, as well as the fact that probable cause existed,
Turkos is unable to show a causal link between her constitutionally protected conduct and
the alleged retaliatory action taken against her.
        6
          For a plaintiff to prevail on a claim of malicious prosecution in Pennsylvania, the
“defendant must have instituted proceedings against the plaintiff 1) without probable
cause, 2) with malice, and 3) the proceedings must have terminated in favor of the
plaintiff.” Kelley, 544 A.2d at 941.
                                             11
must ask “(1) whether [the] plaintiff’s harm was caused by a constitutional violation, and

if so, (2) whether the city is responsible for that violation.” Mark v. Borough of Hatboro,

51 F.3d 1137, 1149–50 (3d Cir. 1995) (quoting Collins v. City of Harker Heights, 503

U.S. 115, 120 (1992)). As we explained above, no constitutional violation took place in

this case because probable cause existed to initiate the charges against Turkos.

Accordingly, it necessarily follows that Dupont Borough cannot be held liable under

§ 1983. The District Court was correct to enter judgment in Dupont’s favor on Count

Three.

D. Count Four: Abuse of Process against Kwiatkowski and Saranchuk

         Under Pennsylvania law, the elements of an abuse of process claim are “(1) an

abuse or perversion of process already initiated (2) with some unlawful or ulterior

purpose, and (3) harm to the plaintiff as a result.” Williams v. Fedor, 69 F. Supp. 2d 649,

668 (M.D. Pa. 1999) (quoting T.B. Proprietary Corp. v. Sposato Builders, Inc., No. Civ.

A. 94-6745, 1996 WL 674016, at *3 (E.D. Pa. Nov. 20, 1996)). Importantly, then, abuse

of process “is concerned with a perversion of process after it is issued.” McGee v. Feege,

535 A.2d 1020, 1023 (Pa. 1987) (emphasis added) (quoting Publix Drug Co. v. Breyer

Ice Cream Co., 32 A.2d 413, 415 (Pa. 1943)). “Moreover, there is no cause of action for

abuse of process if the [government officer], even with bad intentions, merely carries out

the process to its authorized conclusion.” Cameron v. Graphic Mgmt. Assocs., Inc., 817

F. Supp. 19, 21 (E.D. Pa. 1992).

         Here, Turkos has not presented any evidence that Kwiatkowski or Saranchuk
                                             12
abused the charging process after it was initiated. She does not allege, for example, that

they attempted to blackmail or extort her by means of criminal prosecution. Nor does she

accuse the officers of otherwise misusing the prosecutorial process after the charges were

filed. Instead, viewing the evidence in the light most favorable to Turkos, Kwiatkowski

and Saranchuk simply carried out the process to its authorized conclusion, when the

Magisterial District Court decided to dismiss the charges. Kwiatkowski and Saranchuk

are thus entitled to summary judgment on Count Four.

                                   IV. CONCLUSION

       For the reasons set forth above, we will affirm the District Court’s order granting

summary judgment in favor of Kwiatkowski, Saranchuk, and Dupont Borough.




                                            13